     Case 2:19-cv-13624-JTM-KWR Document 17-2 Filed 03/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

RICHARD DUCOTE, ESQ. and                   )
AUSTIN LEISER,                             )
                                           )       CIVIL ACTION
              Plaintiffs,                  )
                                           )       NO. 19-cv-13624
       v.                                  )
                                           )       SECTION “H”
THE JUDICIARY COMMISSION                   )
OF LOUISIANA,                              )       JUDGE MILAZZO
                                           )
              Defendant.                   )
                                           )

                                NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE that Plaintiffs Richard Ducote, Esq. and Austin Leiser, by the

undersigned counsel, have filed a Motion to Amend and Supplement Complaint. Plaintiffs will

submit this motion on March 25, 2020, at 9:30AM, or as soon thereafter as the Court’s docket

permits, before the Honorable Jane Triche Milazzo, United States District Court for the Eastern

District of Louisiana, 500 Poydras Street, New Orleans, Louisiana 70130.

                                                   Respectfully submitted,

                                                   s/_Richard Ducote
                                                   Richard Ducote, Esq. (La. Id. #5111)
                                                   In Proper Person and
                                                   Counsel for Plaintiff Austin Leiser
                                                   s/ Victoria McIntyre
                                                   Victoria McIntyre, Esq. (La. Id #38344)
                                                   Counsel for Plaintiffs Richard Ducote, Esq.
                                                   and Austin Leiser
                                                   RICHARD DUCOTE, ATTORNEY &
                                                   COUNSELOR AT LAW, APLC
                                                   318 E. Boston Street, Floor 2
                                                   Covington, LA 70433
                                                   Tel: (985) 898-2755
                                                   Fax: (985) 898-2754
                                                   rducote@ducotelaw.com
                                                   vmcintyre@ducotelaw.com

                                               1
     Case 2:19-cv-13624-JTM-KWR Document 17-2 Filed 03/04/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of this Notice of Submission has been served on all counsel of

record through the CM/ECF system, this 4th day of March, 2020.


                                                    s/ Victoria McIntyre
                                                    Victoria McIntyre, Esq.
                                                    (La. Id #38344)
                                                    RICHARD DUCOTE, ATTORNEY &
                                                    COUNSELOR AT LAW, APLC
                                                    318 E. Boston Street, Floor 2
                                                    Covington, LA 70433
                                                    Tel: (985) 898-2755
                                                    Fax: (985) 898-2754
                                                    vmcintyre@ducotelaw.com




                                                2
